Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This office action for the 16/751069 application is in response to the communications filed October 22, 2021. 
Claims 1, 3, 7, 9-11, 13, 17, 19 and 20 were amended October 22, 2021. 
Claims 1-20 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of collecting statistics of propensities and incidences within a population, collecting at least one of: test results and current diagnoses of a patient and simulating for a user expected possible outcomes of changes in a medical state of said patient, wherein said user may be able to gather a greater understanding of at least one of: statistical possibilities of effects of further 
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “displaying said simulation to said user”, a. collecting statistics of propensities and incidences within a population; b. collecting at least one of: test results and current diagnoses of a patient; c. simulating for a user expected possible outcomes of changes in a medical state of said patient; and d. displaying said simulation to said user, wherein said user may be able to gather a greater understanding of at least one of: statistical possibilities of effects of further testing on significance of diagnoses; and how the statistical possibilities may change based on potential treatment decisions in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“displaying said simulation to said user” which corresponds to mere data gathering and/or output. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“displaying said simulation to said user” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “comprising further step of: producing a risk profile of the patient.” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3,
Claim 3 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the risk profile is based off of an analysis of patient statistics using a patient path model that performs the steps of: maintaining a likelihood that a hidden variable about the patient is true; and performing a prior-to-posterior conversion based on potential outcomes in the patient path” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“comprising further step of: generating treatment betting tables for display to the user.” further describes the abstract idea. This claim limitation is still directed to 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein said propensities and incidences is at least partially created by digesting to extract statistical rules from at least one of—published research, preprints, diagnostic manuals, gold standards, and best practices—using at least one of: automated entry, and manual entry.” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit 
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein said propensities and incidences is at least partially created by extracting actual outcomes from the records of patients and identifying relevant cohorts of said patients.” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein said simulation uses a navigator for exploring a decision state space of the patient, said decision state space populated at least in part using at least one of: patient information, assumptions and suppressions for the patient, a tentative risk profile, a risk model, gold standards, and best practices.” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein multiple users collaborate electronically using a simulation and decision engine.” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein multiple users collaborate electronically using a simulation and decision engine.”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein the simulation is displayed at least in part by a simulation and decision engine user interface, wherein the simulation and decision engine's user interface that is integrated into an electronic health record” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the simulation is displayed at least in part by a simulation and decision engine user interface, wherein the simulation and decision engine's user interface that is integrated into an electronic health record” which corresponds to mere data gathering and/or output. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the simulation is displayed at least in part by a simulation and decision engine user interface, wherein the simulation and decision engine's user interface that is integrated into an electronic health record” which 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein the user is displayed statistical likelihoods of the patient having a condition, populated at least in part by at least one of patient history and prevalence and incidence rates; whereby a display of facts may ground the user in a true statistical nature of the patient and historical evidence surrounding the patient and may avoid common misunderstandings of statistical inference, cognitive biases, and lack of complete understanding of the record.” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the user is displayed statistical likelihoods of the patient having a condition, populated at least in part by at least one of patient history and prevalence and incidence rates; whereby a display of facts may ground the user in a true statistical nature of the patient and historical evidence surrounding the patient and may avoid common misunderstandings of statistical inference, cognitive biases, and lack of complete understanding of the record.” which corresponds to mere data gathering and/or output. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of 
“wherein the user is displayed statistical likelihoods of the patient having a condition, populated at least in part by at least one of patient history and prevalence and incidence rates; whereby a display of facts may ground the user in a true statistical nature of the patient and historical evidence surrounding the patient and may avoid common misunderstandings of statistical inference, cognitive biases, and lack of complete understanding of the record.” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 is substantially similar to claim 1. Accordingly, claim 11 is rejected for the same reasons as claim 1.  
As per claim 12, 
Claim 12 is substantially similar to claim 2. Accordingly, claim 12 is rejected for the same reasons as claim 2.
A per claim 13, 
Claim 13 is substantially similar to claim 3. Accordingly, claim 13 is rejected for the same reasons as claim 3.
As per claim 14, 
Claim 14 is substantially similar to claim 4. Accordingly, claim 14 is rejected for the same reasons as claim 4.
As per claim 15, 
Claim 15 is substantially similar to claim 5. Accordingly, claim 15 is rejected for the same reasons as claim 5.
As per claim 16, 
Claim 16 is substantially similar to claim 6. Accordingly, claim 16 is rejected for the same reasons as claim 6.
As per claim 17, 
Claim 17 is substantially similar to claim 7. Accordingly, claim 17 is rejected for the same reasons as claim 7.
As per claim 18, 
Claim 18 is substantially similar to claim 8. Accordingly, claim 18 is rejected for the same reasons as claim 8.
As per claim 19, 
Claim 19 is substantially similar to claim 9. Accordingly, claim 19 is rejected for the same reasons as claim 9.
As per claim 20, 
Claim 20 is substantially similar to claim 10. Accordingly, claim 20 is rejected for the same reasons as claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8-12 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peterson et al. (US 2019/0005195; herein referred to as Peterson). 
As per claim 1, 
A method for electronically guiding analysis and interpretation of medical information comprising steps of:
Peterson discloses a. collecting statistics of propensities and incidences within a population. (Paragraphs [0035], [0037] and [0075] of Peterson. The teaching describes population health information (statistics of propensities and incidences within a population), patient demographics, family and/or friend demographics, neighborhood information, access to care data, etc., can be provided to form the patient digital twin 130 (e.g., from an EMR, EHR, PHR, enterprise archive, etc.). At block 1224, one or more additional sources can provide information to help create the patient digital twin 130. A digital representation, digital model, digital “twin”, or digital “shadow” is a digital informational construct about a physical system. That is, digital information can be implemented as a “twin” of a physical device/system/person and information associated 
Peterson further discloses b. collecting at least one of: test results and current diagnoses of a patient; (Paragraph [0048] of Peterson. The teaching describes that the patient digital twin 130 includes electronic medical record (EMR) 210 information, images 220, genetic data 230, laboratory results 240, demographic information 250, social history 260, etc.)
Peterson further discloses c. simulating for a user expected possible outcomes of changes in a medical state of said patient, d. displaying said simulation to said user; (Paragraphs [0061], [0081] and [0082] of Peterson
Peterson further discloses wherein said user may be able to gather a greater understanding of at least one of: statistical possibilities of effects of further testing on significance of diagnoses; and how the statistical probabilities may change based on potential treatment decisions. (Paragraphs [0081], [0082] and [0191] of Peterson. The teaching describes that after information has been entered (blocks 1202, 1204, 1214, 1216) and verified (block 1226) to create the patient digital twin 130, the patient digital twin 130 can be leverage to create visualization(s) of patient 110 information. For example, the digital twin 130 can be used in simulation/emulation of the patient 110 and conditions experienced and/or likely to be experienced by the patient 110. The risk profile 1302 can enumerate potential disease(s) and/or other condition(s) for which the patient 110 is at risk based on the digital twin 130. The digital twin 130 can be used to simulate, predict, and/or otherwise the patient's 110 risk, and that risk can be stored as the risk profile 1302. The further teaching describes that it will be appreciated that the above disclosed methods, apparatus, and articles of manufacture have been disclosed to create and dynamically update a patient digital twin that can be used in patient simulation, analysis, diagnosis, and treatment to improve patient health outcome. This constitutes a user having the ability to gain a better understanding of how the statistical probabilities may change based on potential treatment decisions because the models used provide an understanding of how likely a condition will be experienced by the patient. Dynamically updating the digital twin model would dynamically update the condition likelihood for the patient and then, by extension, their understanding of the statistical probability.)
As per claim 2, 
Peterson discloses the limitations of claim 1. 
Peterson further discloses comprising further step of: producing a risk profile of the patient. (Paragraphs [0081] and [0082] of Peterson. The teaching describes that after 
As per claim 8, 
Peterson discloses the limitations of claim 1. 
Peterson further discloses wherein multiple users collaborate electronically using a simulation and decision engine. (Paragraphs [0054], [0081] and [0082] of Peterson. The teaching describes information regarding access to care can include and/or be generated by clinicians and/or other healthcare practitioners associated with the patient 110. In certain examples, a plurality of systems such as workflow, communications, collaboration, etc., can impact access to care 320 by the patient 110. Such systems can be modeled at the clinical 510, hospital 520, home, and telemedicine 540 level via the patient digital twin 130. Such systems can provide information to the digital twin 130, for example. The teaching further describes that after information has been entered (blocks 1202, 1204, 1214, 1216) and verified (block 1226) to create the patient digital twin 130, the patient digital twin 130 can be leverage to create visualization(s) of patient 110 information. For example, the digital twin 130 can be used in simulation/emulation of the patient 110 and conditions experienced and/or likely to be experienced by the patient 110. The risk profile 1302 can enumerate potential disease(s) and/or other condition(s) for which the patient 110 is at risk based on the digital twin 130. The digital twin 130 can 
As per claim 9, 
Peterson discloses the limitations of claim 1. 
Peterson further discloses wherein the simulation is displayed at least in part by a simulation and decision engine user interface, wherein the simulation and decision engine's user interface that is integrated into that of an electronic health record. (Paragraphs [0054], [0061], [0081] and [0082] of Peterson. The teaching describes information regarding access to care can include and/or be generated by clinicians and/or other healthcare practitioners associated with the patient 110. In certain examples, a plurality of systems such as workflow, communications, collaboration, etc., can impact access to care 320 by the patient 110. Such systems can be modeled at the clinical 510, hospital 520, home, and telemedicine 540 level via the patient digital twin 130. Such systems can provide information to the digital twin 130, for example. The teaching further describes that after information has been entered (blocks 1202, 1204, 1214, 1216) and verified (block 1226) to create the patient digital twin 130, the patient digital twin 130 can be leverage to create visualization(s) of patient 110 information. For example, the digital twin 130 can be used in simulation/emulation of the patient 110 and conditions experienced and/or likely to be experienced by the patient 110. The risk profile 1302 can enumerate potential disease(s) and/or other condition(s) for which the patient 110 is at risk based on the digital twin 130. The digital twin 130 can be used to simulate, predict, and/or otherwise the patient's 110 risk, and that risk can be stored as the risk profile 1302. At block 930, the patient digital twin 130 is accessed. For example, the patient digital twin 130 can be stored on the care system 1020 and/or otherwise can be accessed via the care system 1020 (e.g., via a graphical user interface 1025 display 
As per claim 10, 
Peterson discloses the limitations of claim 1. 
Peterson further discloses wherein the user is displayed statistical likelihoods of the patient having a condition, populated at least in part by at least one of patient history and prevalence and incidence rates; whereby a display of facts may ground the user in a true statistical nature of the patient and historical evidence surrounding the patient and may avoid common misunderstandings of statistical inference, cognitive biases, and lack of complete understanding of the record. (Paragraph [0040] of Peterson. The teaching describes the digital twin 130 of the patient 110 can be used for monitoring, diagnostics, and prognostics for the patient 110. Using sensor data in combination with historical information, current and/or potential future conditions of the patient 110 can be identified, predicted, monitored, etc., using the digital twin 130. Causation, escalation, improvement, etc., can be monitored via the digital twin 130. Using the digital twin 130, the patient's 110 physical behaviors can be simulated and visualized for diagnosis, treatment, monitoring, maintenance, etc. This visualization of the potential future conditions constitutes displaying a statistical likelihood of a patient having a condition. Such a prediction is based on the patient history and may ground the user in a true statistical nature of the patient and historical evidence surrounding the patient and may avoid common misunderstandings of statistical inference, cognitive biases, and lack of complete understanding of the record)
As per claim 11, 
Claim 11 is substantially similar to claim 1. Accordingly, claim 11 is rejected for the same reasons as claim 1.  
As per claim 12, 
Claim 12 is substantially similar to claim 2. Accordingly, claim 12 is rejected for the same reasons as claim 2.
As per claim 18, 
Claim 18 is substantially similar to claim 8. Accordingly, claim 18 is rejected for the same reasons as claim 8.
As per claim 19, 
Claim 19 is substantially similar to claim 9. Accordingly, claim 19 is rejected for the same reasons as claim 9.
As per claim 20, 
Claim 20 is substantially similar to claim 10. Accordingly, claim 20 is rejected for the same reasons as claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Poulin (US 2012/0310785)
As per claim 3, 
Peterson discloses the limitations of claim 2. 
Peterson further teaches wherein the risk profile is based off of an analysis of patient statistics using a patient path model. (Paragraphs [0081], [0082] and [0090] of Peterson
Peterson does not explicitly teach that the path model performs the steps of: maintaining a likelihood that a hidden variable about the patient is true and performing a prior-to-posterior conversion based on potential outcomes in the patient path. 
However Poulin teaches a model that maintains a likelihood that a hidden variable about a patient is true. (Paragraphs [0007], [0010] and [0105] of Poulin. The teaching describes a probabilistic model with a wide variety of applications. The method includes calculating the accuracy of the model using a k-fold cross-validation. Analyzing the child variables and the parent variables to produce statistical relationships uses a Bayesian probability algorithm engine. One of the anticipated embodiments describes a situation by which the predictive models relates to health risk factors predictions. One of the types of Bayesian models that is implemented is the Hierarchical Naïve Bayes Model which captures correlations between predictors using hidden variables. A variable is “hidden” if the variable is never directly observed by analysis of the data. The structure of HNBM is a tree structure. The structure of HNBM is illustrated where H is a hidden variable. This suggests that the model maintains a likelihood that this hidden variable is true.)
Poulin further teaches a model that performs a prior-to-posterior conversion based on potential outcomes in the patient path. (Paragraphs [0066]-[0069] of Poulin
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Peterson, the model teachings of Poulin. Paragraphs [0013] and [0014] of Poulin describe that one of the advantages of the system is its wide statistical application. Its applicability to the health field to provide predictive models in “health risk factors prediction,” and “genetic traits prediction system”. Peterson provides for a “health risk factors prediction” system. Accordingly, the teaching of Poulin suggests that the models disclosed would have improved the prediction teachings of Peterson. One of ordinary skill in the art would have added to the teaching of Peterson based on this incentive without yielding unexpected results. 
As per claim 13, 
Claim 13 is substantially similar to claim 3. Accordingly, claim 13 is rejected for the same reasons as claim 3.
Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Lucas et al. (US 2020/0126663; herein referred to as Lucas).
As per claim 4, 
Peterson discloses the limitations of claim 1. 
Peterson does not explicitly disclose comprising further step of: generating treatment betting tables for display to the user. 
However Lucas teaches generating treatment betting tables for display to the user. (Paragraph [0263] and Figure 17 of Lucas
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Peterson, the patient cohort report of Lucas. Paragraph [0261] of Lucas teaches that when the summarized medical information supplements the information on the initial report, it provides new information to the physician, not present in the initial report, which can help the physician make a more informed treatment decision that may result in improvements to the patient's care, such as improved patient outcomes and greater value of care. One of ordinary skill in the art would have added to the teaching of Peterson, the teaching of Lucas based on this incentive without yielding unexpected results. 
As per claim 5, 
Peterson discloses the limitations of claim 1. 
Peterson does not explicitly disclose wherein said propensities and incidences is at least partially created by digesting to extract statistical rules from at least one of—published research, preprints, diagnostic manuals, gold standards, and best practices—using at least one of: automated entry, and manual entry. 
However Lucas teaches wherein said propensities and incidences is at least partially created by digesting to extract statistical rules from at least one of—published research, preprints, diagnostic manuals, gold standards, and best practices—using at least one of: automated entry, and manual entry. (Paragraph [0266] of Lucas. The teaching describes that the cohort report may specialize on clinical trials. Based upon the key health information extracted from the electronic document capture, clinical trials that are available to the patient may be identified and displayed. For each clinical trial, details 198 associated with the name of the clinical trial, geographic location of the facilities administering the trial, treatments associated with the trial, inclusion/exclusion criteria for patients who may participate in the trial, and other relevant information may be included 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Peterson, the patient cohort report of Lucas. Paragraph [0261] of Lucas teaches that when the summarized medical information supplements the information on the initial report, it provides new information to the physician, not present in the initial report, which can help the physician make a more informed treatment decision that may result in improvements to the patient's care, such as improved patient outcomes and greater value of care. One of ordinary skill in the art would have added to the teaching of Peterson, the teaching of Lucas based on this incentive without yielding unexpected results.
As per claim 6, 
Peterson discloses the limitations of claim 1. 
Peterson does not explicitly disclose wherein said propensities and incidences is at least partially created by extracting actual outcomes from the records of patients and identifying relevant cohorts of said patients.
However Lucas teaches wherein said propensities and incidences is at least partially created by extracting actual outcomes from the records of patients and identifying relevant cohorts of said patients. (Paragraph [0263] and Figure 17 of Lucas. The teaching describes a user interface which displays a probability of response from a patient given an incidence rate of a particular condition being treated with a specific medication in a similar patient cohort sample.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Peterson, the patient cohort report of Lucas. Paragraph [0261] of Lucas teaches that when the summarized medical information supplements the 
As per claim 7, 
Peterson discloses the limitations of claim 1. 
Peterson does not explicitly disclose wherein said simulation uses a navigator for exploring a decision state space of the patient, said decision state space populated at least in part using at least one of: patient information, assumptions and suppressions for the patient, a tentative risk profile, a risk model, gold standards, and best practices. 
However Lucas teaches wherein said simulation uses a navigator for exploring a decision state space of the patient, said decision state space populated at least in part using at least one of: patient information, assumptions and suppressions for the patient, a tentative risk profile, a risk model, gold standards, and best practices. (Paragraph [0263] and Figure 17 of Lucas. The teaching describes a user interface which displays a probability of response from a patient given an incidence rate of a particular condition being treated with a specific medication in a similar patient cohort sample. This interface is considered a simulation navigator because it allows the user to navigate through various treatments that the patient could take on.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Peterson, the patient cohort report of Lucas. Paragraph [0261] of Lucas teaches that when the summarized medical information supplements the information on the initial report, it provides new information to the physician, not present 
As per claim 14, 
Claim 14 is substantially similar to claim 4. Accordingly, claim 14 is rejected for the same reasons as claim 4.
As per claim 15, 
Claim 15 is substantially similar to claim 5. Accordingly, claim 15 is rejected for the same reasons as claim 5.
As per claim 16, 
Claim 16 is substantially similar to claim 6. Accordingly, claim 16 is rejected for the same reasons as claim 6.
As per claim 17, 
Claim 17 is substantially similar to claim 7. Accordingly, claim 17 is rejected for the same reasons as claim 7.

Response to Arguments
Applicant's arguments filed October 22, 2021 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 112 are persuasive. The applicant has made appropriate amendments to the claims to warrant removal of these rejections. Accordingly, the examiner withdraws this rejections. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive:
The applicant disagrees with the examiner’s classification of the claims as being directed to an abstract idea, specifically “Certain Methods of Organizing Human Activity”. The applicant highlights that the examiner must determine that a claim is directed to an abstract idea by examining the claim as a whole, in light of the specification and the claimed advance over the prior art. The applicant finally asserts that the claims are an advance in technology and not related to an abstract idea. 
The examiner respectfully disagrees with the applicant’s conclusion. The applicant’s disagreement with the examiner’s characterization of the claims as reciting an abstract idea under Step 2A Prong 1 is fundamentally flawed. First the question that the applicant makes under Step 2A Prong 1 is “[i]s the claim directed to a judicial exception…?”. This is not the proper question to ask at this point in the analysis. It is true that Step 2A asks the question of whether a claim is directed to a judicial exception in light of Alice and Mayo
The applicant argues that claim 1 provides a technical improvement as to how patient medical data is analyzed to facilitate treatment options and not an improvement to an abstract idea. 
The examiner respectfully disagrees. The examiner notes that this argument is better placed as an argument against the examiner’s analysis under Step 2A Prong 2 and the examiner will consider it as such. Collecting statistics is an abstract idea. Collecting test results and diagnoses of a patient is an abstract idea. Simulating possible outcomes of changes in the medical state of the patient is an abstract idea. All of these features are organizing human activity as described in the rejection above. The only element that the examiner did not find abstract in the displaying the simulation to a user step. This cannot be considered abstract because it involves the well-known, routine and conventional feature of transmitting information over a network. Gathering a greater understanding of data has nothing to do with technology. It has everything to do with how the user interacts with the technology and not the technology itself. The data that is displayed to the user does not change this because it is still merely displaying information. There is no indication that the GUI is improved or the dataset is improved. The only “improvement” that the examiner can see in the claim is the intended effect of improving a user’s understanding which has nothing to do with the claimed technology. Accordingly, the claims do not recite any improvement to technology in this regard. 
The applicant further argues that the claimed invention improves the use of computers as a tool by reciting a new technological way for computers to allow patients and physicians to analyze treatment options using a visual display of simulation results. 
The examiner respectfully disagree. As was stated above, improving an understanding of a user is not a technological improvement. The claims recite a 
The applicant further argues that claim 1 has additional elements that are significantly more than the abstract idea. 
The examiner respectfully disagrees. The only additional element that is not tied up in the abstract idea of the claim is “displaying said simulation to said user”. The limitation of “wherein said user may be able to gather a greater understanding of at least one of: statistical probabilities of effects of further testing on significance of diagnoses; and how the statistical probabilities may change based on potential treatment decisions” is part of the abstract idea and not considered an additional element.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 102 are not persuasive: 
The applicant argues that Peterson does not disclose the “displaying” step.
The examiner respectfully disagrees. Paragraph [0081] teaches that the digital twin can be leveraged to create a visualization of patient information. This digital twin further models the likelihood that a patient will experience a medical condition in the future. This likelihood is a statistical probability. The digital twin is able to be used in patient simulation, analysis, diagnosis, and treatment to improve patient health outcome. All of this information is displayed to the user. Accordingly, Peterson discloses this “displaying” step as claimed. 
The applicant argues against a hypothetical combination of Peterson and Lucas to reject claim 1. The examiner does not rely on the combined teaching of Peterson and Lucas to reject claim 1. Rather, the examiner relies on the combined teaching of Peterson and Lucas to reject 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.A.N./Examiner, Art Unit 3686         

/JOHN P GO/Primary Examiner, Art Unit 3686